 

CSD 1300 [12/01/17]

United States Bankruptcy Court
Southern District of California
FILED
Debtor(s): Edward Medina oo Case Number: 18-06114-LT13
QB NOV-5 PH 12: 35

 

[__] Check if this is an amended plan, and list below the
Wee pa sections of the plan that have been changed.

a |

 

 

Mandatory Chapter 13 Plan ut
Dated: | 1 Sy g

iim Notices

To All Parties in Interest:

The court has provided guidelines for use of this form that can be found in CSD 1300A.

This plan does not provide for avoidance of a lien which impairs an exemption. This
must be sought by separate motion.

To Debtors:

In some places this form provides you with options. You should carefully consider
whether you need to elect among the options. If you do, you should carefully consider
which option is appropriate.

In the following notice to creditors, you must check each box that applies.

To Creditors:

Your rights may be affected by this plan. Your claim may be reduced, modified, or
eliminated.

You should read this plan carefully and discuss it with your attorney, if you have one in this
bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you oppose the plan’s treatment of ce claim or any provision of this plan, you or your
attorney must file an objection to confirmation in accordance with Southern District of
California Local Bankruptcy Rule 3015-5 within 7 days after the filing of the Notice of Meeting
of Creditors Held and Concluded. Untimely objections may not be considered. Any such
objections must be noticed for hearing at least 28 days after filing the objection. The Court
may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015(f). In addition, you may need to file a timely proof of claim in order to
be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each
line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
out later in the plan.

1.1. Alimit on the amount of a secured claim, set out in § 3.2, which may result [| Included Not included
in a partial payment or no payment at all to the secured creditor

1.2 Nonstandard provisions, set out in Part 9 [| Included Not included

CSD 1300 (12/01/17) Chapter 13 Plan

(ot 14 WV
 

CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

la@ae Plan Payments and Length of Plan

2.1 Regular payments.
Debtor(s) will make regular payments to the trustee as follows:

Complete one.

$ per month for 36 months (Applicable commitment period for below median debtor(s))
$ per month for 60 months (Applicable commitment period for above median debtor(s))
$ 400 permonth 12 months (Despite applicable commitment period of 36 months,

debtor(s) seek additional time to cure secured or priority arrearages or to make necessary payments to meet
the liquidation test specified in § 5.2.2.)

2.2 Irregular payments.
Debtor(s) will change the payment amount at different time periods as follows:

| $| 1,212.36 | per | month | from | Month 13 | to |Month 60

 

 

Insert additional payments as needed.

2.3 Manner of payments.

Regular payments must be made directly to the trustee from future earnings unless the court issues an
earnings withholding order. Any other manner of payment must be specified by checking the box below.

[ ] Other (specify method of payment):

 

2.4 Income tax issues.
Check all that apply.

[ ] Debtor(s) will retain any federal or state tax refunds received during the plan term.

[| Debtor(s) will supply the trustee with a copy of each federal and state tax return filed
during the plan term within 14 days of filing the return.

[ | Debtor(s) will turn over to the trustee all federal and state income tax refunds, other than earned
income or child care tax credits, received during the plan term.

Debtor(s) will supply the trustee with federal and state tax returns filed during the plan
term and will turn over to the trustee a portion of any federal and state income tax
refunds received during the plan term as specified below.

Debtor(s) must not change their withholding exemptions during the plan term
unless there is an appropriate change in circumstances and will timely pay all
post-confirmation tax liabilities directly to the appropriate taxing authority as they
become due.

CSD 1300 (12/01/17) Chapter 13 Plan page 2

 
 

CSD 1300 (12/01/17)

2.5 Additional payments.

Debtor(s) _ Edward Medina

Check one. If neither box is checked, “None” applies.

Case Number

None. /f “None” is checked, the rest of § 2.5 need not be completed or reproduced.

18-06114-LT13

Debtor(s) will make additional payment(s) to the trustee from other sources, as specified below.
Describe the source, estimated amount, and date of each anticipated payment.

 

 

 

2.6 The total amount of estimated payments to the trustee provided for in §§ 2.1 through 2.5 is

$_ 62,993.28

Part 3:

Treatment of Secured Claims

3.1 Maintenance of payments and cure of any default.

Check one. if neither box is checked, “None” applies.

[ | None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

The debtor(s) will maintain the contractual installment payments on the claims listed below, with
any changes required by the applicable contract, and cure any default in payments on the
secured claims listed below. The allowed claim for any arrearage amount will be paid under the
plan, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts
listed on a proof of claim or amended proof of claim filed before the filing deadline under
Bankruptcy Rule 3002(c) control over any contrary amounts listed below. A tardily filed proof of
claim will be disallowed unless it is estimated below or unless the debtor(s) brings a motion to
allow the claim. If relief from the automatic stay is ordered as to any item of collateral listed in
this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph
as to that collateral will cease and all secured claims based on that collateral will no longer be
treated by the plan. The final column includes only payments disbursed by the trustee rather

than by the debtor.

 

 

 

 

 

 

 

 

 

 

 

Name of creditor with last Collateral Amount of {Interest rate on| Monthly plan| Estimated total
4 digits of account number arrearage arrearage payment on payments by
(if applicable) arrearage trustee

BSI Financial Services 6151 Rancho

Mission Road $ 3,853 % $ 64.22
Wells Fargo Bank 6151 Rancho

Missish head $ 4,750 %|$ $ 79.17
PNC Mortgage 20231/2 Reed

$ 30,282 %| $ $ 192.29
Insert additional claims as needed.

CSD 1300 (12/01/17) Chapter 13 Plan page 3

 

 
CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13
3.2 Request for valuation of security and claim modification.

To determine the proper valuation of real estate secured claims, the debtor(s) must timely file a
motion in accordance with Local Bankruptcy Rule 3015-8 in addition to including the creditor in this

section of the plan. No such motion is necessary for valuation determinations for personal property
secured claims.

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an
unsecured claim under Part 5 of this plan unless the claim is entitled to priority status, in which
case it will be provided in Part 4. If the amount of a creditor's secured claim is listed below as
having no value, the creditor's allowed claim will be treated in its entirety as an unsecured claim
under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor's total
claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim
will retain the lien until the earlier of the following events as applicable to the particular secured
creditor: 1) payment of the underlying debt determined under nonbankruptcy law, 2) discharge under
11 U.S.C. § 1328, or 3) completion of payments under the plan if the debtors(s) are not entitled to a
discharge. After the date applicable to termination of the lien, it will be released by the creditor unless

me claim is a nondischargeable claim owed to a governmental entity. See Local Bankruptcy Rule
15-8.

Check one. If neither box is checked, “None” applies.

[x] None. /f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

The remainder of this paragraph will be effective only if the applicable box in Part 1 of
this plan is checked.

[| The debtor(s) request that the court determine the value of the secured claims to be treated in
the manner below. For each non-governmental secured claim listed below, the debtor(s) state
that the value of the secured claim should be as stated below in the column headed Amount of
secured claim. For secured claims of governmental units, unless otherwise ordered by the court
pursuant to a claim objection, the amounts listed in proofs of claim filed in accordance with the
Bankruptcy Rules control over any contrary amounts listed below. For each listed secured
claim, the controlling amount of the claim will be paid in full under the plan with interest at the
rate stated below.

3.2.1 Identify creditor and collateral.

 

 

 

 

 

Name of creditor with last | Estimated amount Collateral Value of Amount of claims
4 digits of account of creditor's collateral senior to creditor's
number allowed secured allowed secured
claim claim
$ $ $
$ $ $
$ $ $

 

 

 

 

 

 

Insert additional claims as needed.

CSD 1300 (12/01/17) Chapter 13 Plan page 4

 

 
 

 

CSD 1300 (12/01/17)

Debtor(s)

Edward Medina

3.2.2 Treatment of creditor.

Case Number

18-06114-LT13

 

 

 

 

 

 

 

 

 

Name of creditor with last | Amount of allowed | Interest rate as Monthly payment | Estimated total of
4 digits of account secured claim provided by law to creditor monthly payments
number
$ %| $ $
$ %| $ $
$ %| $ $

 

Insert additional claims as needed.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one. If neither box is checked, “None” applies.

[ | None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.

[ ] The claims listed below were either:

(1) secured by real estate and matured pre-petition;
(2) secured by real estate and will mature during the term of the plan;

(3) incurred within 910 days before the petition date and secured by a purchase money security
interest in a motor vehicle acquired for the personal use of the debtor(s); or

(4) incurred within 1 year of the petition date and secured by a purchase money security

interest in any other property of value.

These claims will be paid in full under the plan with interest at the rate stated below.
Unless otherwise ordered by the court, the claim amount stated on a proof of claim or
modification of a proof of claim filed before the filing deadline under Bankruptcy Rule
3002(c) controls over any contrary amount listed below. The final column includes only
payments disbursed by the trustee rather than by the debtor.

 

 

 

 

 

 

 

 

 

 

 

 

Name of creditor with last Collateral Amount of Interest Monthly Estimated
4 digits of account claim rate payment total
number payments
$ %| $ $
$ %| $ $
$ %| $ $
$ %| $ $
Insert additional claims as needed.
CSD 1300 (12/01/17) Chapter 13 Plan page 5

 

 
 

CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

3.4 Surrender of collateral to secured creditors.
Check one. If neither box is checked, “None” applies.
[ | None. /f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

[| The debtor(s) elect to surrender to each creditor listed below the collateral that secures the
creditor's claim. The stays under 11 U.S.C. § 362(a) and § 1301 will terminate with respect to
the surrendered property on the effective date of the plan without the requirement of any further
order. The stays will otherwise remain in effect. Any allowed unsecured claim resulting from the
disposition of the collateral will be treated in Part 5 below.

Name of creditor with last 4 digits of account number Collateral

 

 

 

 

 

 

3.5 Intentional exclusion of claim from treatment under the plan.

Secured and partially secured creditors who received proper notice but who do not timely file a proof of
claim, and who are not provided for elsewhere in the plan, will be considered excluded creditors and treated
in this section.

Check one. If neither box is checked, “None” applies.

[] None. /f “None” is checked, the rest of § 3.5 need not be completed or reproduced.

[| The claims held by creditors listed below will not be provided for under the plan, and the plan
will not affect any of the claimant's rights under applicable law.

Name of creditor and description of claim Description of claim

 

 

 

 

 

 

Insert additional claims as needed.

CSD 1300 (12/01/17) Chapter 13 Plan page 6

 
 

 

CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

Treatment of Priority Claims

4.1 Treatment of priority claims.

All allowed priority claims other than those treated in §§ 4.5 and 4.6 of the plan will be paid in full without
interest.

4.2 Interest exception.

If the plan provides interest to unsecured nonpriority creditors, that same rate of interest will be paid to all
creditors for which interest is not otherwise specifically provided under this plan.

4.3 Trustee’s fees.

The trustee will receive a fee, the percentage of which is set by the United States Trustee in accordance with
applicable law. The trustee’s fees are estimated to be % of plan payments; and during the plan
term, they are estimated to total $

4.4 Adequate protection payments.

The trustee will make pre-confirmation adequate protection payments to secured creditor, identified in General
Order 175-F, from plan payments received from the debtor(s), as this order may be amended from time to time.

4.5 Domestic support obligations.
Check one. /f neither box is checked, “None” applies.

[ ] None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

[| The allowed priority claims listed below are based on a domestic support obligation owed to a
spouse or a dependent as scheduled or in the amount set forth in a proof of claim, which will
control in the event of a conflict.

Name of creditor Amount of claim to be paid by trustee
$
$
$

 

 

 

 

 

 

Insert additional claims as needed.

4.6 Assigned domestic support obligations.

[| The allowed priority claims listed below are based on a domestic support obligation that has
been assigned to or is owed to a governmental unit and will be paid less than the full amount
of the claim under 11 U.S.C. § 1322(a)(4), but not less than the amount that would have been
paid on such claim if the estate of the debtor(s) were to be liquidated under chapter 7. See 11

U.S.C. § 1325(a)(4).

CSD 1300 (12/01/17) Chapter 13 Plan page 7
 

CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

Name of creditor Amount of claim to be paid by trustee
$
$

$

Even if a domestic support obligation claim is not listed here, debtor(s) must nevertheless pay it in full to
receive a discharge.

 

 

 

Insert additional claims as needed.

4.7 Attorney’s fees.

The total amount of attorney's fees to be paid under the plan is estimated to be $ . The balance
of the fees awarded by court order to professionals for debtor(s) under 11 U.S.C. § 330 will be paid as follows:
Check one
[| on a priority basis before other palority claims other than trustee’s fees and adequate
protection payments.

[| in installment payments of $

4.8 Other priority claims and secured portion of federal and state tax claims.

All priority claims identified in 11 U.S.C. § 507, including unsecured priority tax claims, are included in this
section of the plan. The secured portion of a federal or state tax claim is also included in this section unless
specifically provided for elsewhere in this plan.

Check one. If neither box is checked, “None” applies.
[ | None. /f “None” is checked, the rest of § 4.8 need not be completed or reproduced.

[| The debtor(s) estimate the total amount of priority and secured tax claims to be paid under this section
of the pian to be $ . This sum is a total of all of the payments listed below to be
paid in accordance with this section. Priority claim payments are owed to the following creditors in the
following amounts.

Check all that apply.

[| Internal Revenue Service in the estimated amount of $

 

[| Franchise Tax Board in the estimated amount of $

[ | California Department of Tax and Fee Administration in the estimated amount of $
[| Employment Development Department in the estimated amount of $

[| County Property Tax Assessor (not real property taxes) in the estimated amount of $

[| Other in the estimated amount of $

CSD 1300 (12/01/17) Chapter 13 Plan page 8

 
 

CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

ie Treatment of Nonpriority Unsecured Claims

5.1 General.

 

Nonpriority unsecured claims will be paid to the extent allowed as specified in this Part.

5.2 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified in this plan will be paid, pro rata, all
funds remaining after payment of all other creditors provided under the plan. Payments to unsecured creditors
will be allowed to the extent paid if an allowed amended, late filed, or late added claim reduces the amount
available to unsecured creditors under this section.

5.2.1 Projected payment to nonpriority unsecured creditors.

Based upon the total payments to the trustee listed in § 2.6 of the plan, minus the payments under the plan
on the claims scheduled by the debtor(s) that are provided for in §§ 3.1 through 3.3, Part 4, §§ 5.3 through
5.5, and Part 6 of the plan, the estimated payment to allowed nonpriority unsecured claims not separately
classified under the plan is $ 0.00 . This amount will be shared on a pro-rata basis on these
claims. This amount will not be reduced by claims arising under 11 U.S.C. § 1305 and §§ 507(a)(1)(A) and (B)
that are not fully addressed in the plan, but may otherwise increase or decrease.

5.2.2 Required payment to nonpriority unsecured creditors under the liquidation test.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
approximately $0.00 . The total of the payments on allowed nonpriority unsecured claims will
be made in at least this amount, and debtor(s) will be required to make payments in addition to those specified
in Part 2 to prevent the plan from going into default.

5.3 Interest on allowed nonpriority unsecured claims not separately classified.

Check one. If neither box is checked, “None” applies.
None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

[| Once nonpriority unsecured claims are paid 100% without interest, accrued simple interest at an annual
percentage rate of % calculated as of the petition date will be paid to the extent of available
funds.

5.4 Non-filing co-debtor claim treatment for maintenance of payments and cure of any default on
nonpriority unsecured claims.
Check one. If neither box is checked, “None” applies.
[| None. /f “None” is checked, the rest of § 5.4 need not be completed or reproduced.

[| The debtor(s) will maintain the contractual installment payments and cure any default in payments on

the unsecured claims listed below on which the last payment is due after the final plan payment. The
allowed claim for the arrearage amount will be paid under the plan. Filed proof of claim amounts will

control over scheduled amounts of claims.

CSD 1300 (12/01/17) Chapter 13 Plan page 9

 
CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

 

 

 

 

Name of creditor Estimated interest rate

with last 4 digits of account number arrearage on arrearage
$ %
$ %
$ %

 

 

Insert additional claims as needed.

5.5 Other separately classified nonpriority unsecured claims.

Check one. If neither box is checked, “None” applies.
[] None. /f “None” is checked, the rest of § 5.5 need not be completed or reproduced.

[ ] The nonpriority unsecured allowed claims listed below are separately classified and will be
treated as follows:

Name of creditor Basis for separate Amount of claim to be ‘Interest rate
classification and treatment paid over life of plan (if applicable)

 

 

$ %
$ %
$ %

 

Insert additional claims as needed.

 

CSD 1300 (12/01/17) Chapter 13 Plan page 10

 

 
 

CSD 1300 (12/01/17)

Debtor(s)

Edward Medina

i Executory Contracts and Unexpired Leases

Case Number

18-06114-LT13

The executory contracts and unexpired leases listed below are assumed and will be treated as specified.
All other executory contracts and unexpired leases are rejected.

Check one. If neither box is checked, “None” applies.

[| None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

[ x] Assumed items. The final column includes only payments disbursed by the trustee rather
than by the debtor(s).

 

 

 

 

 

 

 

 

 

Name of creditor Property Treatment Current installment | Amount of
description (Refer to other plan section | payment arrearage to be
Map peabie) (Disbursed by Debtor(s))_| pald by trustee
California Coast Credit 2011 Chevy Assumed
Union Avalanche $ 442.09 $ 0.00
Mission Federal Credit 2008 Infiniti x35 assumed
Union $ 296.00 $ 0.00
$ $

 

Insert additional contracts or leases as needed.

Order of Distribution of Trustee Payments

 

Trustee will have discretion to determine the order of distribution within the requirements of applicable law
and whether to reserve payment to claims that are subject to a pending objection.

Vesting of Property of the Estate

 

Property of the estate will not revest in the debtor(s) until a Chapter 13 discharge is granted or the case is
dismissed or closed without a Chapter 13 discharge. Before then, the debtor(s) must seek approval of the
court to purchase, sell, or refinance property of a material value, or to enter into loan modifications.
Revestment will be subject to all liens and encumbrances in existence when the case was filed, except those
liens avoided by court order or extinguished by operation of law. In the event the case is converted to a case
under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate will vest in accordance with

applicable law.

CSD 1300 (12/01/17)

Chapter 13 Plan

page 11

 

 
 

 

CSD 1300 (12/01/17) Debtor(s) _ Edward Medina Case Number _ 18-06114-LT13

| Part 9: | Nonstandard Plan Provisions

Check “None” or List Nonstandard Plan Provisions
[ ] None. /f “None” is checked, the rest of Part 9 need not be completed or reproduced.

 

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.2.

 

 

 

 

 

Signatures

Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s)’ signatures are
optional. The attorney for the Debtor(s), if any, must sign below.

i

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Executed on lO / S / 7? Ss Executed on
MM / DD/ YYYY MM / DD / YYYY
x Date
Signature of Attorney for Debtor(s) MM / DD / YYYY

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
those contained in CSD 1300, other than any nonstandard provisions included in Part 9.

CSD 1300 (12/01/17) Chapter 13 Plan page 12

 
